DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adema et al. (US 20080011836 A1).
Regarding claim 1, Adema discloses:
A product management apparatus (paragraph 29 server 104 implementing the processes), comprising:
	a communication interface that transmits/receives a command to/from an outside (fig. 1 server have communication interfaces to receive information from clients), the received command including a product registration command including a product code for specifying a to-be-purchased product (paragraph 38 item identification from the scanner is sent to network for storage), the transmitted command including a notification command according to an elapsed time (paragraph 38 item identification and scanned time are sent to network for storage);


Regarding claim 2, Adema further discloses a storage device that stores a product master table (fig. 8A), classification information being set in the product master table in association with the product code (fig. 8A SKU, time sensitivity), the classification information being for determining whether or not a product specified by the product code is a time- 71PATENT ATTY DKT NO. TTEC/2328US sensitive product (paragraph 37 The time sensitivity factor provides additional information as to the perishability of the item), wherein the processor determines whether or not the specified to-be-purchased product is a time-sensitive product with reference to the classification information of the product master table (paragraph 37).

claim 3, Adema further discloses wherein the processor transmits, via the communication interface, the notification command to at least one of a terminal used by a purchaser who purchases the to-be-purchased product or a terminal used by a clerk (fig. 5 personnel alert, and see paragraph 48 notification is sent to personnel terminal).

Regarding claim 5, Adema discloses wherein the processor determines a set time on a basis of the current date and time specified by the timer, and transmits, where the measured elapsed time has reached the set time, the notification command via the communication interface (abstract item has exceeded a time-based alert threshold).

Claims 6-8 and 10 are rejected for the same reasons as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adema in view of Ahlig et al. (US 20100205225 A1).
Regarding claim 4, Adema discloses where the specified to-be- purchased product is a time-sensitive product, an initial notification command (fig. 5 employee alert), but fails to disclose the communication interface to transmit the notification command again in accordance with the measured elapsed time. However Ahlig discloses sending reminders to employees at intervals to complete tasks (paragraph 455). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Adema by sending the alert notification at periodic intervals until the employee has taken care of the abandoned perishable item. The motivation for the combination is increased compliance. 

Claim 9 is rejected based on the same reasons as above but applied to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark (US 20180315034 A1) discloses a product carrier that provides alerts to a customer regarding perishable items (paragraph 37). DeJarnette (US 20190311322 A1) discloses a system providing cold-chain compliance alerts if storage carts are left outside areas for threshold durations. Gandhi (US 20160300285 A1) discloses alerts for perishable items using detector tags. Ortega-Binderberger (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687